Citation Nr: 1454864	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable disability rating for nasal pterygium of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007, and from February 2010 to May 2011.

This matter come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that granted service connection for nasal pterygium of the left eye evaluated as 0 percent (noncompensable) disabling effective May 16, 2011.  The Veteran timely appealed for a higher initial rating.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDING OF FACT

Throughout the course of the rating period on appeal (from May 16, 2011), nasal pterygium of the left eye has been manifested, at worse, by best corrected distance acuity of 20/40 for each eye, and by irritation and the requirement for daily eye drops similar to symptoms of conjunctivitis; disfigurement of the head, face, or neck has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial 10 percent, but no higher, disability evaluation for nasal pterygium of the left eye, from May 16, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code 6034-6018 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for a higher initial disability rating have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of vision impairment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Service connection has been established for nasal pterygium of the left eye, effective May 16, 2011.  The RO assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.79, Diagnostic Code 6034, pertaining to pterygium.

The pterygium is a wing-like membrane extending from the conjunctiva to the cornea, being immovably united to the cornea at its apex, firmly attached to the sclera, and merged with the conjunctiva at its base.  Dorland's Illustrated Medical Dictionary 1384 (28th ed. 1994).  

Pursuant to Diagnostic Code 6034, a pterygium is rated based on visual impairment, disfigurement, conjunctivitis, etc., depending on the particular findings.  See 38 C.F.R. § 4.79, Diagnostic Code 6034 (2014).

The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2014), pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

For purposes of evaluation based on disfigurement, 38 C.F.R. § 4.118 , Diagnostic Code 7800, Note (1), provides the following 8 characteristics of disfigurement: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

For purposes of evaluation based on conjunctivitis, 38 C.F.R. § 4.79, Diagnostic Code 6018, describes both active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.); and inactive chronic conjunctivitis (based on residuals, such as visual impairment and disfigurement).

Historically, the Veteran complained of some dryness, itchiness, and redness of his left eye during active service in July 2010. Subsequent evaluation revealed a pterygium, and the Veteran advised to use "natural tears" eye drops.  Records reflect that he began using eye drops daily.

During a May 2011 VA examination, the Veteran reported that he noticed the pterygium on his left eye about one year earlier; and that if he looked through it, his vision was blurry.  He reported that the pterygium had progressively worsened.  His medical history reflects that the pterygium was located 1 millimeter onto the cornea.

Funduscopic examination of each eye in May 2011 was normal.  The Veteran's best corrected distance vision was 20/20 for each eye.  Slit lamp findings for the left eye were abnormal; the examiner noted the 1 millimeter nasal pterygium on the sclera/conjunctiva and the cornea.  There was no other lens abnormality.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, or residuals of eye injury.  

The Veteran underwent another VA examination in June 2012.  He reported that the vision in his left eye appeared to be blocked, as if "an eyelash was sitting across [his] eye."  His best corrected distance vision was 20/40 or better for each eye.  Pupils were round and reactive to light.  The examiner noted that the Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  There was no diplopia in any field of gaze, and there were no visual field deficits in any quadrant.  Slit lamp and external left eye examination revealed a temporal pinguecula of the left conjunctiva/sclera, and a nasal pterygium of the cornea.  The examiner found that the Veteran had other conjunctival conditions, including pinguecula of both eyes; and a corneal condition consisting of a pterygium of the left eye.  The examiner also found that there was no decrease in visual acuity or other visual impairment, and that the pterygium of the left eye did not cause scarring or disfigurement.  The Veteran had no incapacitating episodes attributable to any eye condition, and the nasal pterygium of the left eye did not impact his ability to work.
  
In this case, the objective evidence reflects that the Veteran's visual acuity, at worse, has been primarily 20/40 or better for each eye throughout the rating period. For a compensable evaluation when the Veteran has more than "light perception" in each eye, the central visual acuity of one eye must be 20/50 or worse.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  

Additionally, the objective evidence reflects no findings of disfigurement by any examiner.  For a compensable evaluation, there must be at least one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014). 

With regard to chronic conjunctivitis, here, the objective evidence demonstrates sufficient irritation and the requirement for eye drops throughout the rating period.  Given these findings, the Veteran's complaints of a sensation of an eyelash in his eye, the abnormal findings on slit lamp examination, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for an initial 10 percent disability rating under Diagnostic Code 6034-6018, based on active conjunctivitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
The evidence does not reflect any functional impairment or incapacitating episodes due to the nasal pterygium of the left eye throughout the rating period.  Solely on the basis of findings similar to active conjunctivitis, the evidence does not meet the criteria for an initial disability rating in excess of 10 percent under any diagnostic code.  38 C.F.R. § 4.7.  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected nasal pterygium of the left eye are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for an eye disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, a preponderance of the evidence is in favor of an initial 10 percent, but no higher, evaluation for nasal pterygium of the left eye.


ORDER

Throughout the course of the rating period on appeal (from May 16, 2011), a 10 percent disability rating for nasal pterygium of the left eye is granted, subject to the regulations governing the award of monetary benefits.




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


